Name: Council Regulation (EEC) No 296/91 of 4 February 1991 amending Regulation (EEC) No 4059/89 laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State
 Type: Regulation
 Subject Matter: tariff policy;  transport policy;  organisation of transport;  economic structure
 Date Published: nan

 No L 36/8 Official Journal of the European Communities 8 . 2 . 91 COUNCIL REGULATION (EEC) No 296/91 of 4 February 1991 amending Regulation (EEC) No 4059/89 laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State 1 . The following subparagraph is added to Article 2 ( 1 ) : 'With effect from 1 January 1991 , the number of cabotage authorizations shall be increased by 298 to 15 298 .' 2 . The following subparagraph is added to Article 2 (3) : 'With effect from 1 January 1991 , the additional authorizations shall be allocated amongst the Member States as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the enlargement of the Community through the unification of Germany is reflected in an extension of the market in the carriage of goods by road ; Whereas it is therefore necessary to increase, with effect from 1 January 1991 , the quota referred to in Article 2 of Regulation (EEC) No 4059/89 (3) and allocate the addi ­ tional cabotage authorizations amongst the Member States ; whereas that allocation must afford carriers established in the former German Democratic Republic access to the national markets of the other Member States, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 4059/89 is hereby amended as follows :  Belgium  Denmark  Germany  Greece  Spain  France  Ireland  Italy  Luxembourg  Netherlands  Portugal  United Kingdom 20, 19, 97, 11 , 21 , 26, 10, 28 , 10, 27, 12, 17.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1991 . For the Council The President J. F. POOS (*) OJ No C 19, 28 . 1 . 1991 . (2) Opinion delivered on 18 December 1990 (not yet published in the Official Journal). (3) OJ No L 390, 30. 12. 1989, p. 3 .